Citation Nr: 1224978	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee prior to October 27, 2010.  

2.  Entitlement to a rating in excess of 10 percent for instability of the left knee prior to October 27, 2010.

3.  Entitlement to a rating in excess of 10 percent for residuals of left midfemur fracture with leg shortening prior to October 27, 2010.  

4.  Entitlement to a rating in excess of 20 percent for a lumbar spine disorder. 

5.  Entitlement to service connection for a left hip disorder. 

6.  Entitlement to service connection for a right leg disorder. 

7.  Entitlement to service connection for narcotic dependency.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  It was previously before the Board in May 2010 but was remanded for further development.  The matter has now been returned for further appellate consideration. 

The issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) was among those before the Board in May 2010.  After the remand, the RO granted entitlement to a TDIU in May 2012 rating decision.  This represents a complete grant of the benefit sought on appeal, and the issue is no longer before the Board.

The May 2012 rating decision also continued a 20 percent evaluation for the left knee based on limitation of flexion, but also awarded a separate 30 percent evaluation based on limitation of extension, effective from October 27, 2010.  Similarly, the May 2012 rating decision increased the evaluation for instability of the left knee from 10 percent to 20 percent, effective from October 27, 2010.  The 10 percent evaluation for the residuals of the left midfemur fracture with leg shortening was continued. 

The Board observes that the Veteran has been in receipt of the maximum benefit allowed by law and regulation for the evaluation of the disabilities of his left leg as of October 27, 2010.  As of that date, the combined evaluations of the 30 percent rating for limitation of extension of the left knee, 20 percent for limitation of flexion of the left knee, 20 percent for instability of the left knee, and 10 percent for the left mid femur fracture with leg shortening is 60 percent.  See 38 C.F.R. § 4.25, Table I (2011).  Amputation of the leg at the lower or mid thigh, which is the approximate level of the Veteran's fracture of the femur, is also evaluated as 60 percent disabling.  See 38 C.F.R. § 4.71a, Code 5162 (2011).  The amputation rule states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  

Therefore, as the Veteran is not legally entitled to receive more than a 60 percent evaluation for his disability of the left leg, the issues of entitlement to an evaluation in excess of 30 percent for limitation of extension of the left knee; entitlement to an evaluation in excess of 20 percent for limitation of flexion of the left knee; entitlement to an evaluation in excess of 20 percent for instability of the left knee; and entitlement to an evaluation in excess of 10 percent for residuals of left midfemur fracture with leg shortening are no longer on appeal for the period ending on October 27, 2010.  However, as higher evaluations for the period prior to October 27, 2010, are possible, the Veteran's claims remain on appeal for that period.  These issues on the first page of this decision have been characterized to reflect the recent increases and the current situation.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010. A transcript of this hearing has been associated with the Veteran's VA claims folder. 

The Board observes that there are medical records contained in the VA electronic system (Virtual VA) that are not in the claims folder, but have been reviewed by the Board in reaching this decision.  These records were received by the RO/AMC prior to the issuance of the most recent supplemental statement of the case.  Therefore, they are presumed to have been reviewed by the RO/AMC, and the Board is not required to return the appeal for initial review and adjudication of these records to protect the rights of the Veteran before proceeding with appellate review. 

The issue of entitlement to service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability resulted in limitation of extension of 5 degrees as of July 29, 2004; there is no evidence of limitation of extension greater than 5 degrees prior to October 27, 2010.  

2.  The Veteran's left knee retained at least 115 degrees of flexion for the period prior to October 27, 2010.  

3.  The Veteran had no more than slight impairment of the left knee due to subluxation or lateral instability prior to October 27, 2010.  

4.  The Veteran's left leg is approximately 1 1/2 inches shorter than the right, and there is no evidence of shortening to 2 or more inches.  

5.  The Veteran retains 90 degrees of forward flexion of the thoracolumbar spine without evidence of additional limitation due to pain, weakness, incoordination or fatigability, and without evidence of ankylosis.  

6.  The Veteran has a current diagnosis of flexion contracture and limitation of motion of the left hip; this disability has been related to his service connected left knee and left femur disabilities by competent medical opinion. 

7.  Competent medical opinion finds that the Veteran does not have a current disability manifested by narcotic abuse. 


CONCLUSIONS OF LAW

1.  The criteria for a separate zero percent evaluation but no more for limitation of extension of the left knee were met between July 29, 2004 and October 27, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5010, 5261 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for limitation of flexion of the left knee were not met prior to October 27, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5010, 5260 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for instability of the left knee were not met prior to October 27, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Code 5257 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for residuals of left midfemur fracture with leg shortening prior to October 27, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.71a, Codes 5255, 5275 (2011).  

5.  The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2011).

6.  A disability manifested by limitation of motion of the left hip was incurred secondary to the Veteran's service connected left knee and left femur disabilities.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

7.  A disability manifested by narcotic abuse has not been incurred secondary to the Veteran's service connected disabilities.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in May 2005 and November 2005 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran has not received notification pertaining to the assignment of effective dates or disability evaluations.  The Board finds this error does not result in any harm to the Veteran.  The claim for service connection for a left hip disability will be granted in full.  As the other claims for service connection will be denied, neither an effective date nor disability evaluation will be assigned.  The Veteran has already been assigned disability evaluations for his service connected disabilities.  Finally, neither the Veteran nor his representative argues that he has been prejudiced in any manner by the failure to receive this portion of the notification.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Increased Evaluations

The Veteran contends that the evaluations assigned to his various disabilities do not reflect the level of impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Disabilities of the Left Knee

For the reasons cited above, the evaluations of the Veteran's left knee disabilities prior to October 27, 2010 remain on appeal. 

The record indicates that entitlement to service connection for degenerative joint disease of the left knee and lumbar spine was granted in a November 1990 rating decision.  A 10 percent evaluation was assigned for these disabilities.  A September 2003 rating decision assigned the lumbar spine disability a separate zero percent rating and continued the 10 percent evaluation for the left knee disability.  A March 2004 rating decision increased the evaluation for the Veteran's left knee disability to 20 percent under the rating code for limitation of flexion.  38 C.F.R. § 4.71a, Code 5260.  This rating decision also assigned a separate 10 percent evaluation for left knee instability.  Both of these evaluations were effective from August 11, 2003.  The Veteran submitted his claim for an increased evaluation of these disabilities in April 2005.  

The Veteran's left knee disability was evaluated under the rating code for traumatic arthritis.  Traumatic arthritis is evaluated under the rating code for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the knee state that limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

The Veteran's left knee disability is in receipt of a separate evaluation based on instability.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

A March 2004 VA orthopedic consultation note shows that the Veteran had varus angulation of the left knee with a range of motion of zero to 130 degrees.  

The evidence also includes the report of a private July 29, 2004 examination.  He was noted to have sustained a work related injury in a 2003 fall that resulted in numerous orthopedic injuries to his lower extremities.  The Veteran reported only a little pain in his left knee before his fall, but now he said there was a lot of pain in his knees.  The knee did not lock but it did click and grind.  He believed his knee had been aggravated by the injury because he felt more pain.  The Veteran rated the pain as 6 on a scale of 10, with 10 being the worse pain imaginable.  On examination, knee flexion was 125 degrees.  He lacked 5 degrees of full extension.  He had an abnormal Q-angle on the left with the relationship between the femur and the tibial showing 6 degrees of genu varum.  The right knee was at the normal 5 degrees.  Ligament testing of the knees showed that the medial and lateral collateral ligaments were stable.  He had a negative anterior and posterior drawer sign, and a negative shift.  McMurray maneuver was negative.  There was no effusion or crepitus.  

A VA treatment record from June 2008 indicates that the Veteran's left knee had 115 degrees of flexion and lacked 2 degrees of full extension.  

The Board finds that the Veteran is entitled to a separate zero percent evaluation, but no more, for his limitation of extension of the left knee from July 29, 2004.  The examination conducted on that date demonstrated limitation of extension to 5 degrees.  There is no evidence of limitation of extension in excess of 5 degrees.  This merits a separate zero percent evaluation under 38 C.F.R. §§ 3.400(o)(2), 4.71a, Code 5261; VAOPGCPREC 9-04.  

However, the evidence does not support entitlement to an evaluation in excess of 20 percent for the Veteran's limitation of flexion of the left knee.  The evidence for the period in question shows that he had flexion to 115 degrees, 125 degrees, and 130 degrees.  None of these measurements would warrant a compensable evaluation under the rating code for limitation of flexion, much less an evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, Code 5260.  

In reaching this decision, the Board has considered the effects of additional limitation due to pain, fatigability, weakness, and incoordination.  While the July 2004 examination reported increased pain of the left knee following the Veteran's post service injury, there is no evidence to show additional functional limitation due to pain or other factors.  Therefore, there is no basis for an evaluation in excess of either zero percent for limitation of extension or 20 percent for limitation of flexion due to pain, weakness, fatigability or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

As for the Veteran's instability of the left knee, the evidence does not support entitlement to an evaluation greater than 10 percent prior to October 27, 2010.  The July 2004 examination showed that the Veteran had an abnormal Q-angle on the left with 6 degrees of genu varum instead of the normal 5 degrees.  However, ligament testing of the knees showed that the medial and lateral collateral ligaments were stable.  He had a negative anterior and posterior drawer sign, and a negative shift.  McMurray maneuver was negative.  The Board finds that this represents no more than slight impairment due to recurrent subluxation or lateral instability, which merits continuation of the 10 percent evaluation currently in effect.  38 C.F.R. § 4.71a, Code 5257.  

Left Midfemur Fracture

Entitlement to service connection for the residuals of a left mid femur fracture with one and a half inch leg shortening was established in a November 1990 rating decision.  A 10 percent evaluation was assigned for this disability.  

The Veteran's disability has been evaluated under two rating codes.  The rating code for impairment of the femur states that malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  In addition, a fracture of the surgical neck with a false joint is evaluated as 60 percent disabling.  A fracture of the shaft or anatomical neck with nonunion but without loose motion, and weight bearing is preserved with the aid of a brace is evaluated as 60 percent disabling.  A fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture) is evaluated as 80 percent disabling.  38 C.F.R. § 4.71a, Code 5255. 

The terms "moderate" and "marked" are not defined in the VA Schedule. Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Board notes that 38 C.F.R. § 4.71a, Code 5275 for shortening of the bones of the lower extremity is also applicable in this case.  Under this code, a 10 percent evaluation is warranted for shortening of the bones from 1 1/4 to 2 inches (3.2 centimeters to 5.1 centimeters).  A 20 percent evaluation is warranted for shortening of the bones from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters).  Higher evaluations are available for shortening in excess of 2 1/2 inches.  A note to code 5275 says that this rating is not to be combined with other ratings for fracture or faulty union of the same extremity. 

VA treatment records from March 2004 note that the Veteran sustained a closed left femoral shaft fracture in service that was treated with pins and plaster.  He had healed with the femur flexed and in slight varus.  After examination, the examiners believed that an osteotomy to correct the deformity of the Veteran's femur was unlikely to help his knee pain.  

May 2004 VA treatment records show that the Veteran sustained a fall at work in April 2003 which resulted in multiple fractures including pelvic, bilateral ankles and the femur.  He had sustained severe disability from this accident and was unable to work.  

The July 2004 private examination notes that the Veteran sustained the work related accident in April 2003, and the examination was chiefly for an assessment of the injuries sustained at that time.  The history of the fracture of the left femur was noted.  The record showed that the left leg was shorter than the right and that the Veteran wore an approximately 1 1/2 inch lift.  On measurement, the right leg was 86 centimeters and the left leg was 83.5 centimeters.  

Private treatment records from May 2005 to July 2005 describe the Veteran as having left knee post traumatic arthritis with femoral fracture malunion.  An October 2005 letter from the private doctor describes the Veteran's multiple orthopedic problems.  X-ray studies revealed a femoral mid-shaft fracture which had healed in malunion.  

The Veteran underwent a femoral osteotomy in order to correct his long standing deformity at a VA facility in February 2008.  VA treatment from 2008 show that he was seen on a regular basis during his recovery.  He continued to experience left thigh pain in October 2008.  A reduced range of motion of the left hip when compared to the right of 10 to 20 degrees in all movements was shown in November 2008.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's residuals of a fracture of the left midfemur.  

The record is negative for evidence of nonunion of the femur.  There is also no evidence of a fracture of the surgical neck or false joint.  Therefore, there is no basis for a higher evaluation as a result of these symptoms.  38 C.F.R. § 4.71a, Code 5255.  Instead, the examiners consistently refer to malunion of the left femur.  

The Veteran is already in receipt of multiple evaluations for his left knee disability.  As will be demonstrated below, entitlement to service connection for a left hip disability as secondary to his left femur fracture will be granted.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  As the Veteran is already in receipt of compensation for his left knee disabilities and as service connection for his left hip disability will be established, the Board finds that the evaluation for the left femur fracture will focus on the shortening of the leg.  

The Board further finds that the evidence does not support entitlement to an evaluation in excess of 10 percent under the rating code for shortening of the leg.  The Veteran was found to have a left leg that was one and a half inches shorter than the right at the time service connection was initially established.  The July 2004 private examination notes he continues to wear an approximately 1 1/2 inch lift, and there was a 2.5 difference in leg length.  There is no evidence to show that the left leg was 2 inches (or 5.1 centimeters) shorter or more during the period on appeal, even after his February 2008 surgery.  The Board concludes that there is no basis for an evaluation greater than 10 percent.  38 C.F.R. § 4.71a, Code 5275.  

Lumbar Spine

Entitlement to service connection for degenerative joint disease of the left knee and lumbar spine was established in a November 1990 rating decision, and were evaluated together as 10 percent disabling.  The lumbar spine was evaluated separately and assigned a zero percent evaluation in a February 2002 rating decision.  A 10 percent rating was assigned in an April 2006 rating decision, effective from October 2005.  The current 20 percent rating was assigned in a January 2007 rating decision, also effective from October 2005.  

The Veteran's claim is evaluated under the rating code for 38 C.F.R. § 4.71a, Code 5242, for degenerative arthritis of the spine.  Under this rating code, degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  

The provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 regarding additional functional limitation due to pain, weakness, fatigability and incoordination with repetitive use are also for consideration.  

At the July 2004 private examination, the Veteran described his back pain as 8 on a scale to 10 when walking.  This went away after he sat for awhile.  He indicated that his entire lumbar spine was the area of pain, although he had most recently injured the sacrum in his 2003 fall.  There was no tenderness on palpation of the thoracolumbar spine.  Straight leg raising was negative bilaterally.  In a sitting position, he could bring his fingertips to the top of his feet bilaterally, indicating the ability to fully flex at 90 degrees hip level.  

VA treatment records from April 2006 show that the Veteran was referred for chronic low back pain.  It ranged from a 3 to a 10 on a scale of 10, but averaged about a 6 or 7.  He also had symptoms in the bilateral lower extremities.  Following the examination, the assessment was chronic low back pain with bilateral lower extremity aching that was unclear if it was related to his low back.  The neurological examination was normal.  

The Veteran was afforded a VA examination of his joints in October 2010.  He reported a pain level between 4 and 7 on a scale to 10.  There were no symptoms of sciatica from the low back to the lower extremities.  Other symptoms included a feeling of poor endurance, fatigue, poor coordination, and stiffness of the back and other joints.  Activities that made his back worse included walking and using the stairs, as well as standing up from a bed or chair.  On examination, there were no increased muscle tones or swelling.  The Veteran had flexion to 90 degrees on all three occasions it was tested with a one phase recovery and no grimacing.  There was no additional loss of motion because of pain, and no weakness, lack of endurance or incoordination was noted.  An X-ray study revealed multi-level degenerative disc disease.  The diagnosis was degenerative disc disease and prior industrial injury of the lumbosacral spine and pelvis after military service.  

The Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  The range of motion for the Veteran's back was measured in July 2004 and October 2010.  On both occasions, he retained a full 90 degrees of forward flexion of the thoracolumbar spine.  Although the Veteran reports pain with further subjective reports of weakness, incoordination, and fatigue, no additional functional loss due to these factors was demonstrated in October 2010, and no objective evidence of weakness, fatigability or incoordination was demonstrated.  There is no evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, and no evidence of ankylosis.  The Veteran's cervical spine does not have a service connected disability.  Therefore, there is no basis for an evaluation greater than 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5242.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for all of his disabilities.  These symptoms include limitation of motion of the knee and back and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The Veteran has not worked since a 2003 injury that is not related to his service connected disabilities.  He underwent surgical correction of his left femur disability, but that is the only hospitalization for these service connected disabilities.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the evidence reflects the Veteran was awarded TDIU as of July 2008.  Therefore, the issue will not be further discussed in this decision.

Service Connection

The Veteran contends that he has developed a left hip disability and a disability related to his pain medications as a result of his service connected disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In this case, the Veteran does not contend that he developed his claimed disabilities while in active service.  Instead, he argues that they have developed as a result of his service connected disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Left Hip Disability

The Veteran contends that he has developed a left hip disability as a result of his service connected left knee and femur disabilities.  

The May 2010 remand requested that the Veteran be examined in order to determine if his left hip disability was the result of service, or in the alternative, the result of or aggravated by his other service connected disabilities.  

Consequently, the Veteran was afforded a VA examination of the joints in October 2010.  The right hip flexion was to 90 degrees, while left hip flexion was limited to 50 degrees with pain.  Extension was to zero degrees bilaterally.  Right hip abduction was to 30 degrees, and left hip abduction was to only 5 degrees with pain.  Right hip adduction was to 20 degrees and left hip adduction was to only 10 degrees and associated with grimacing.  Pain had the greatest functional impact on the left hip.  The impression for the left hip was limited range of motion and stiffness.  An X-ray study obtained after the physical examination showed a deformity of the inferior pubic rami bilaterally consistent with an old trauma.  

In a February 2012 addendum to the October 2010 examination, the examiner opined that the Veteran's left hip condition was more likely than not caused by the stresses of the left hip with walking with an angulatory malunion of the left femur and shortening of the left lower extremity.  The multiple injuries he sustained in 2003 worsened his left hip condition.  

The Veteran underwent another VA examination in April 2012 by the same examiner who performed the October 2010 examination and authored the February 2012 addendum.  The left hip had extension to 45 degrees, as compared to the right hip which had 100 degrees.  The diagnoses included flexion contracture of the left hip and chronic strain of the left lateral hip abductor muscles with tenderness of the abductor muscles at the site of the intramedullary rod fixation of the left femoral osteotomies.  

The Board finds that entitlement to service connection for limitation of motion of the left hip is warranted.  The October 2010 and April 2012 VA examinations demonstrate that the Veteran has a chronic decrease in flexion of the left hip, which has been diagnosed as a flexion contracture.  He also has chronic strain of the abductor muscles.  The examiner opined that these disabilities are the result of the Veteran's service connected disabilities, although they were also worsened by the 2003 injury.  There is no competent opinion to the contrary.  As the Veteran's claimed left hip disability has a current diagnosis, and as this diagnosis has been related to his service connected disabilities by a competent medical professional, entitlement to service connection for limitation of motion of the left hip is warranted.  

Narcotic Dependency

With respect to the narcotic dependency claim, the Veteran essentially contends that he is currently dependent on medication/narcotics due to the pain he experiences from his service-connected disabilities of the left knee, left midfemur, and lumbar spine.  An October 2005 private medical statement noted that the Veteran was now "dependent" on chronic narcotic use, and indicated that it was due to his medical disabilities, and noted service-connected and nonservice-connected disabilities. 

The Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In the May 2010 remand, the Board noted that the actual nature and etiology of the Veteran's claimed narcotic dependency was not clear from the record.  It was not clear whether it is an actual physical dependency, a psychological dependency, or whether medications are simply required to deal with pain.  Further, the Veteran's private doctor identified both service-connected and nonservice-connected disabilities as being the cause of such dependency.  The Board sought an examination to determine whether or not the Veteran had an actual chronic disability as a result of his narcotic use and, if so, whether this was the result of his service connected disabilities.  

The Veteran was afforded both a VA general medical examination and a Social and Industrial Survey by a VA psychiatrist in October 2010.  In the report of the October 29, 2010 medical examination, the examiner noted that the voluminous claims folder had been reviewed.  The examiner noted and discussed the many medications that had been prescribed for the control of the Veteran's pain.  The Veteran's previous history of drug use and abuse were also noted, as well as the fact that this had been years ago.  After an interview with the Veteran and his spouse and review of the medical record as well as the remand request, the examiner stated that the terms "psychological dependence" or "physical dependence" might obscure what appeared to be the issue before the Board.  The examiner stated that dependence is a medical term that implied something akin to addiction.  Psychological dependence was not found in the DSM IV.  Assuming that the underlying question for the Board was whether or not the Veteran was abusively using opiate medication as opposed to using it for pain control of his service connected orthopedic impairments, it was more likely than not that the Veteran's ongoing use of prescribed opiates was for medical purposes rather than for abusive or "psychological" reasons.  All indications were that the Veteran had not used street drugs for years, and that his current medications were all used as prescribed and planned.  On questioning, it appeared that what the Veteran meant by being dependent on narcotics was the fact that he was forced to use them on a daily basis to control pain, and not any other factors.  

The Board finds that entitlement to service connection for narcotic dependency is not warranted.  The evidence does not show that the Veteran has a dependency as contemplated by Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), which is for abuse and not just use.  Mere use of narcotics in and of itself is not a disability for which service connection may be established, any more than service connection can be separately granted for the use of insulin to treat diabetes or for the medication used to treat any other disability.  The October 2010 medical opinion found that the Veteran does not abuse his medication, and in fact is using them exactly as prescribed.  Put another way, there is no evidence to show that if the Veteran's service connected disabilities were to be cured or improved to the extent that narcotic pain killers would no longer be necessary, that he would continue their use anyway and due to addiction or abuse.  In the absence of evidence to show that the Veteran has developed substance abuse as a result of his narcotics, there is no evidence that the Veteran has a current disability.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, as there is no evidence to show that the Veteran is currently abusing narcotics as the result of his service connected disabilities, service connection may not be established.  


ORDER

Entitlement to a separate zero percent rating for reduced extension of the left knee prior to October 27, 2010 is granted.

Entitlement to a rating in excess of 20 percent for reduced flexion of the left knee prior to October 27, 2010 is denied.  

Entitlement to a rating in excess of 10 percent for instability of the left knee prior to October 27, 2010 is denied. 

Entitlement to a rating in excess of 10 percent for residuals of left midfemur fracture with leg shortening prior to October 27, 2010 is denied. 

Entitlement to a rating in excess of 20 percent for lumbar spine disorder is denied. 

Entitlement to service connection for a left hip disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for narcotic dependency is denied. 


REMAND

The Veteran contends that he has developed a right leg disability as a result of his service connected disabilities of the left knee and femur.  

The May 2010 Board remand requested that the Veteran be afforded a VA examination in order to determine whether or not he had either developed a right leg disability as a result of his service connected disabilities, or had a right leg disability aggravated due to his service connected disabilities.  The remand specifically requested that the examiner address the matter of aggravation.  

The October 2010 VA examiner opined that the Veteran's right leg condition and right ankle condition were less likely than not incurred or were otherwise the result of active service.  He added that these disabilities were the result of the 2003 industrial injury.  

Unfortunately, the October 2010 examiner did not address whether or not the Veteran's service connected disabilities have aggravated the nonservice connected right leg or ankle disabilities.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be returned to the examiner who conducted the October 2010 examination.  If this examiner is no longer available, the claims folder should be forwarded to another VA orthopedic surgeon.  An additional orthopedic examination should be scheduled only if deemed necessary by these examiners in order to obtain the requested opinion.  

With respect to the Veteran's claims of service connection for disabilities of the right leg, for any such disabilities found to be present on examination, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that they were incurred in or otherwise the result of active service. 

If it is determined that these disabilities are not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not that these disabilities were caused by or aggravated by (increased in severity beyond the natural progression) the service- connected disabilities of the left knee, left midfemur fracture, and/or lumbar spine.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If it is determined that any of these disabilities were aggravated by a service-connected disability(ies), the examiner should identify the level of disability caused by the service-connected disability(ies), to the extent possible. 

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide the opinion without resorting to speculation, the reasons and bases for that opinion should also be provided. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


